Order issued December 5, 2012




                                               In The
                                    (good of Apprato
                                11 Elistrirt of . rxas at Dallas
                                       No. 05-12-00417-CV


                      THE BANK OF NEW YORK MELLON, Appellant
                                                 V.
                   CARMEN GUZMAN AND JOSE GUZMAN, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-05458

                                           ORDER
       Before the Court is appellant The Bank of New York Mellon's December 3, 2012 Motion

to Expedite Issuing the Mandate. We GRANT the motion. See TEX. R. APP. P. 18.6. We DIRECT

the clerk of the court to immediately issue the mandate in this case.




                                                        ROBERT M. FILLMORE
                                                        JUSTICE